internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-155809-01 date date legend taxpayer parent plant plant commission state company company company company company law a b c d e f g h dear this letter responds to your request dated date that we rule on certain tax consequences under sec_468a of the internal_revenue_code of the transfer of plant and plant to genco a limited_partnership and a soon to be created plr-155809-01 wholly owned subsidiary of taxpayer as set forth below you have requested rulings regarding the tax consequences to the taxpayer and its qualified nuclear decommissioning funds the taxpayer represents the facts and information relating to the ruling_request as follows the taxpayer is an electric utility engaged in the generation purchase transmission distribution and sale of electric energy wholly within the state the taxpayer is under the regulatory jurisdiction of commission and the nuclear regulatory commission nrc the taxpayer is a wholly-owned subsidiary of the parent and files its federal_income_tax return as part of the parent’s consolidated_return under the audit jurisdiction of the industry director lmsb natural_resources the taxpayer owns two nuclear-fueled generating units plant and plant the nrc license for plant expires on a the nrc license for plant expires on b the taxpayer maintains qualified nuclear decommissioning funds for each plant and has pursuant to approved schedules of ruling amounts made contributions to the qualified nuclear decommissioning funds in c the state enacted law effective on d pursuant to law a traditionally vertically integrated state electric utility is required to separate its generation transmission and distribution and retail activities into three segments under either common or separate ownership law allows all retail electric customers of state investor-owned utilities such as taxpayer to take action to select a new retail electric provider under law the new electric retail provider may begin providing services starting in e in f commission approved taxpayer’s business separation plan to separate taxpayer’s generation business and its transmission and distribution business with respect to its transmission and distribution business taxpayer will form company as its wholly-owned subsidiary taxpayer will contribute all of the assets of its transmission and distribution business to company in exchange for all of the outstanding_stock of company and the assumption of certain taxpayer liabilities by company with respect to its generation business taxpayer will transfer its generation assets to genco a limited_partnership in exchange for all of the interests in genco and the assumption by genco of a portion of the debt of taxpayer the asset transfer to genco will consist of the following steps taxpayer will form the following subsidiaries genco a limited_partnership company a single member limited_liability_company and disregarded_entity for federal_income_tax purposes company a single member limited_liability_company and disregarded_entity for federal_income_tax purposes company a single member limited_liability_company and disregarded_entity for federal_income_tax purposes and plr-155809-01 company a single member limited_liability_company as part of the formation of genco company will contribute cash to genco in exchange for a g percent general_partnership interest in genco in compliance with the timing mandated by state law taxpayer will contribute its generation assets to genco in exchange for all of the limited_partnership interests in genco totalling h percent taxpayer will then contribute its limited_partnership_interest in genco to company in exchange for all of the membership interests in company as a consequence company and company will collectively hold all of the partnership interests general and limited respectively in genco taxpayer will contribute its membership interests in company and company to company in exchange for all of the membership interests in company taxpayer will contribute its membership interests in company to company in exchange for all of the membership interests in company after all of the contributions have been completed genco will hold all generation assets as a fourth tier subsidiary of taxpayer since the entities between taxpayer and genco company company and company will be disregarded entities for tax purposes taxpayer will be treated as directly owning the generation assets held by genco thus ultimately taxpayer will have transferred its interests in genco to company in exchange for all of the membership interests of company specifically with regard to plant and plant taxpayer will transfer and deliver to genco its ownership interests in plant and plant and associated qualified and nonqualified decommissioning funds to genco the nrc license will be transferred to genco and genco will assume the decommissioning liability genco will have access to funds from ratepayers to recover through a non-bypassable charge collected by the distribution utility the cost of decommissioning plant and plant thus pursuant to an order issued by commission company will collect from its customers the decommissioning costs on behalf of genco and transfer all collected amounts to genco genco will deposit all nuclear decommissioning collections to its nuclear decommissioning trust funds requested ruling neither the taxpayer genco nor their respective qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take into account any income_or_deduction into account by reason of the transfer of the taxpayer’s qualified nuclear decommissioning trust funds to genco’s qualified nuclear decommissioning trust funds genco’s qualified nuclear decommissioning funds will have a basis in the assets held equal to the basis of such assets in the taxpayer’s qualified nuclear decommissioning funds immediately prior to the transfer plr-155809-01 sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified nuclear decommissioning fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding under sec_1_468a-2 of the income_tax regulations decommissioning costs are included in a taxpayer's cost of service for a taxable_year to the extent such costs are directly or indirectly charged to customers of the taxpayer by reason of electric energy consumed during the taxable_year or otherwise required to be included in the taxpayer's income under sec_88 and the corresponding regulations sec_1_88-1 provides that decommissioning costs directly or indirectly charged to customers of the taxpayer include all decommissioning costs that consumers are liable to pay by reason of electric energy furnished by the taxpayer during the taxable_year whether payable to the taxpayer a_trust state government or other entity sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified nuclear decommissioning fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- plr-155809-01 c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a since commission’s order specifically requires company to collect from its customers the decommissioning costs on behalf of genco and transfer all collected amounts to genco the service will treat these transfers as dispositions qualifying under the general provisions of sec_1_468a-6 commission’s order enables the service to treat these transfers as decommissioning costs that are directly or indirectly charged to customers of genco by reason of electric energy furnished by genco within the meaning of sec_88 and sec_468a and the corresponding regulations thus under sec_1_468a-6 the taxpayer’s funds will not be disqualified upon the transfer of plant and plant and the funds to genco sec_1_468a-6 provides that neither a transferor of an interest in a nuclear power plant nor the transferor’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale_or_other_disposition accordingly neither the taxpayer nor its qualified funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified nuclear decommissioning funds to genco sec_1_468a-6 provides that transfers to which sec_1_468a-6 apply do not affect basis thus the qualified funds in the hands of genco will have a basis in their assets equal to the basis in their assets prior to the transfer from the taxpayer requested ruling following the transfer of plant and plant and the nuclear decommissioning funds to genco genco will be treated as the eligible_taxpayer and the electing taxpayer with respect to the genco’s qualified nuclear decommissioning funds and therefore genco may make deductible contributions to its qualified nuclear decommissioning funds in an amount equal to the lesser_of the amount of nuclear decommissioning costs allocable to such funds which are included in genco’s cost of service for ratemaking purposes for such taxable_year or the ruling_amount applicable to such taxable_year plr-155809-01 sec_1_468a-1 defines an eligible_taxpayer as any taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 defines a qualifying interest to include a direct ownership_interest pursuant to sec_1_468a-2 an eligible_taxpayer that elects the application of sec_468a is an electing taxpayer sec_1_468a-6 provides rules for the determination of a schedule of ruling amounts for a transferee of a nuclear power plant sec_468a limits the deductible contribution to the lesser_of the ruling_amount or the nuclear decommissioning costs allocable to the fund which is included in a taxpayer’s cost of service for ratemaking purposes for the taxable_year fundamental to making a deductible contribution to a qualified nuclear decommissioning fund pursuant to a schedule of ruling amounts under sec_468a are four requirements first a taxpayer must be an eligible_taxpayer second a taxpayer must be liable for the decommissioning of the nuclear power plant third a taxpayer must have decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made fourth a taxpayer must request and receive a schedule of ruling amounts from the service based on the information submitted by the taxpayer genco clearly satisfies the requirements for being an eligible_taxpayer under sec_1_468a-1 and an electing taxpayer under sec_1_468a-2 in addition as part of the business separation plan approved by commission the liability to decommission plant and plant has been transferred to genco since commission’s order requires genco to contribute all nuclear decommissioning collections to its nuclear decommissioning trust funds genco has satisfied the requirement of having decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made genco may rely on the provisions of sec_1_468a-6 for a determination of the ruling_amount in the year of transfer pursuant to sec_1_468a-6 genco must request a revised schedule of ruling amounts for any_tax year subsequent to the tax_year in which plant and plant are transferred finally sec_468a limits the deductible contribution to the lesser_of the ruling_amount or the nuclear decommissioning costs allocable to the fund which is included in a taxpayer’s cost of service for ratemaking purposes for the taxable_year the rulings expressed herein are expressly conditioned on commission’s order regarding the collection and contribution of decommissioning costs eg company collects costs from ratepayers transfers the amounts collected to genco and genco contributes the authorized amounts to its funds in addition these rulings are expressly conditioned on the continued direct or indirect ownership and control of genco by the taxpayer except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent plr-155809-01 pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer’s federal_income_tax return for each taxable_year in which the taxpayer claims a deduction for payments made to the fund in accordance with the power_of_attorney we are sending a copy of this ruling to your authorized representative we are also sending a copy of this letter_ruling to the industry director lmsb natural_resources sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
